Title: To James Madison from Nicholas Lewis, 9 January 1789
From: Lewis, Nicholas
To: Madison, James


Sir	
Albemarle Janry. 9th. 1789
I was Applyed to lately by Mr. Peter Carr for a considerable Supply of money, he at the same time informed me that A Fund was established in Your Hands by Mr. Jefferson for the purpose of discharging the expence of his Tuition and Board & observes that that Was but A small proportion of the money that was Necessary for him to answer his other purposes. Your information on this Head, as Also Your direction & Advice respecting Mr. Carr would be thankfully recd. as I suspect that Young Gentleman is inclined to be extravigant. I am Sir with great respect your very Humble Servt.
Nicholas Lewis
